DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/22/2021 have been fully considered but they are not persuasive.  The arguments are presented that Alpen would not teach a getter in contact with an electrode or separator due to teaching the getter material embedded in the components.  These arguments are not found persuasive due to the fact that a getter material embedded within a material would necessarily be in contact with the material and the claims do not require that the getter material is only in contact with an outer surface of the material.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., getter material only in contact with an outer surface are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The arguments are presented that Ye’s complexing agents would not function as gas getters since they would be bonded with metals.  These arguments are not found persuasive due to the fact that the indented use of the materials of Ye (as complexing agents) would not limit the inherent capabilities of the materials.  Furthermore no 
The arguments are presented that the application of the material prior to the non-aqueous fluid being added to the electrochemical cell would result in a structure not taught by Ye.  These arguments are not found persuasive due to the fact that claim limitations regarding application of the getter material prior to the non-aqueous electrolyte are considered product by process limitations that would result in the structure of the getter material in contact with one of the electrodes or the separator, which is taught by Ye [0005-0006, 0034, 0043, fig. 14].  Ye teaches that the getter material is incorporated into a coating that is applied to the separator (206) which is in contact with the first and second electrodes (202 and 204) (as seen in fig. 14) [0043, fig. 14].  This would also result in a structure with the getter material in contact with surfaces of the separator and both electrodes. 
Applicant’s arguments, see page 6 and page 10, filed 2/22/2021, with respect to the rejection(s) of claim(s) 4, and 23-24 under Alpen or Ye have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Alpen in view of Borgstrom (US 2,395,842, hereafter Borgstrom) and Ye in view of Borgstrom as necessitated by the claim amendments.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by von Alpen et al. (US 4,448,860, hereafter Alpen).
With regard to claim 1, Alpen teaches an electrochemical cell comprising:
a first electrode [col. 1 lines 4-7];
a second electrode [col. 1 lines 4-7];
a separator between the first electrode and the second electrode [col. 2 lines 20-23];
a non-aqueous fluid electrolyte comprising one or more salts [col. 1 lines 4-7, col. 2 lines 6-14]; and 
a getter material comprising one or more gas getters (which would be capable of adsorbing gases produced during operational cycling) [col. 1 lines 50-59, col. 2 lines 6-10],
wherein the one or more gas getters are in direct contact with, form part of, one or more of the first electrode, the second electrode, the separator, and the non-aqueous electrolyte (embedded/in direct contact with positive electrode) [col. 2 lines 6-10].
The claim limitations regarding application of the getter material prior to the non-aqueous electrolyte are considered product by process limitations that would result in the structure of the getter material in contact with one of the electrodes or the separator, which is taught by Alpen [col. 2 lines 6-10].
	While intended use recitations and other types of functional language cannot be entirely disregarded. However, in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967);   In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963).
Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  See also MPEP § 2114.
The manner of operating the device does not differentiate an apparatus claim from the prior art. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
"The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983)
With regard to claim 17, Alpen teaches a battery comprising a cell of claim 1 [abstract].

Claim(s) 1-2, 5-9, 12-13, 17, and 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ye et al. (US 2016/0141718 A1, hereafter Ye).
With regard to claims 1-2 and 5-7 Ye teaches an electrochemical cell comprising:
a first electrode [0043];
a second electrode [0043];
a separator between the first electrode and the second electrode [0043];
a non-aqueous liquid (separator may be wetted with liquid electrolyte) electrolyte comprising one or more salts (including anions such as bis(fluorosulfonyl)imide (claim 7 and claims 5 and 6 since that of claim 7 is not those of claims 5 and 6) which would exhibit the claimed property of not readily hydrolyzing due to having the same composition as the claimed materials (claim 2) [0004, 0030-0037, 0076, 92-93]; and 

wherein the one or more gas getters are in direct contact with, form part of, one or more of the first electrode, the second electrode, the separator, and the non-aqueous electrolyte (embedded/in direct contact with cathode or electrolyte) [0005-0006].
The claim limitations regarding application of the getter material prior to the non-aqueous electrolyte are considered product by process limitations that would result in the structure of the getter material in contact with one of the electrodes or the separator, which is taught by Ye [0005-0006, 0034].
With regard to claim 8, Ye teaches the getter material is incorporated into a coating that is applied to the separator [0043, fig. 14].
With regard to claim 9, Ye teaches salts comprising at least three elements and including fluorine and oxygen (salts including anions such as bis(fluorosulfonyl)imide [0030-0037, 0076, 92-93].
With regard to claims 12-13, Ye teaches the getter material (complexing material) may be polymer or resin [0033-0034]. 
With regard to claim 17, Ye teaches a battery [abstract].
With regard to claims 21-22, Ye teaches that the getter material is incorporated into a coating that is applied to the separator (206) which is in contact with the first and second electrodes (202 and 204) (as seen in fig. 14) [0043, fig. 14].  The claim limitations regarding application of the getter material prior to the non-aqueous electrolyte in claims 21-22 are considered product by process limitations that would .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over von Alpen as applied to claims 1 and 17 above, and further in view of Borgstrom (US 2,395,842, hereafter Borgstrom).
With regard to claim 4, von Alpen teaches the use of metal oxides (aluminum oxide) [col. 1 lines 62-64] but does not explicitly teach the use of metal hydroxides.  However, in a field of endeavor relevant to the problem solved (gas absorbing materials), Borgstrom teaches the use of lithium hydroxide as a gas absorbent (getter) [col. 1 line 41-col. 2 line 2].  It would have been obvious to one of ordinary skill in the art to add the lithium hydroxide material of Borgstrom to the electrochemical cell of Alpen since it is known to be a highly efficient absorber of gases [Borgstrom col. 1 line 41-col. 2 line 2].  

Claims 4, 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye as applied to claims 1-2, 5-9, 12-13, 17, and 21-22 above, and further in view of Borgstrom (US 2,395,842, hereafter Borgstrom).
With regard to claims 4, 23, and 24, Ye teaches the getter comprises a metal oxide (silica, alumina, titania) [0034] but does not explicitly teach the use of hydroxides.  .  

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye as applied to claims 1-2, 5-9, 12-13, 17, and 21-22 above, and further in view of Toia et al. (US 2010/0173192 A1, hereafter Toia).
With regard to claim 10, Ye does not explicitly teach the claimed getter materials.  However, in the same field of endeavor, Toia teaches the use of MgO and CaO as getter materials [0036].  It would have been obvious to one of ordinary skill in the art to use the MgO or CaO of Toia as a getter material in the electrochemical cell of Ye since they are known to be effective for removing harmful substances [Toia 0035-0036].

Claims 11 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye as applied to claims 1-2, 5-9, 12-13, 17, and 21-22 above, and further in view of Fischer et al. (US 2016/0172660 A1, hereafter Fischer).
With regard to claim 11, Ye teaches salts in a mole percentage range [0039] does not explicitly teach the claimed molar concentration.  However, in the same field of endeavor, Fischer teaches the use of 0.5M concentration of salts in an electrolyte (which falls within the claimed range) [0059, 0083].  It would have been obvious to one 
With regard to claims 14-16, Ye does not teach the details of the electrode materials.  However, in the same field of endeavor, Fischer teaches the use of positive and negative electrodes that allow the cell to charge above 4 V (4.3V) (claim 14) [0041, 0043], with the negative electrode comprising a metal, alloy, or intermetallic configured to provide greater than 1000 mAh/cc [0077, 0087] (claim 15), and the positive or negative electrode configured to undergo insertion, intercalation, conversion reactions, or a combination thereof [0088].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the electrode materials of Fischer with the electrochemical cell of Ye for the benefit of a battery with high gravimetric and volumetric energy [Fischer 0108].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT C THOMAS whose telephone number is (571)270-7737.  The examiner can normally be reached on Flexible schedule, typical hours 11-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/BRENT C THOMAS/Examiner, Art Unit 1724   
                                                                                                                                                                                                     
/MIRIAM STAGG/Supervisory Patent Examiner, Art Unit 1724